DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 3, the term ‘the length’ should be amended to recite ‘a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching (US 20170065261 A1).

For claim 1, Ching teaches A tracheal sampling device, comprising:
a flexible, elongated shaft [100];
and a collection member [110] at an end of the flexible, elongated shaft, [Fig. 1]
the collection member comprising a hollow member [female connector of 110 in Fig. 4] with a plurality of annularly-spaced slots [120] to aid in collecting a sample. [¶¶49-51]

For claim 2, Ching teaches The tracheal sampling device of claim 1, further comprising a handle [100A] at an end of the shaft opposite the collection member. [more generally, proximal half / proximal portion of 100 constitute(s), under BRI, a form of ‘a handle’]

For claim 3, Ching teaches The tracheal sampling device of claim 1, further comprising a handle [100A] integrally formed along the length of the shaft. [more generally, proximal half / proximal portion of 100 constitute(s), under BRI, a form of an integral ‘handle’]

For claim 4, Ching teaches The tracheal sampling device of claim 1, wherein the collection member comprises a hydrophilic material. [nylon in ¶52]

For claim 5, Ching teaches The tracheal sampling device of claim 1, wherein the shaft is a hollow tube. [connector (V) in Figs. 4A-B] 

For claim 6, Ching teaches The tracheal sampling device of claim 1, wherein the collection member is attached to the shaft at a predefined fracture point [proximal edge of 140], wherein the collection member can be removed at the predefine fracture point after making a sample collection. [Figs. 3B-D][although a separate embodiment, see Fig. 3A in ¶54]

For claim 7, Ching teaches A tracheal sampling device, comprising:
a flexible [¶52], elongated shaft; [100] 	
and a collection apparatus [110] at a distal end of the flexible, elongated shaft. [Figs. 1-4]

For claim 8, Ching teaches The tracheal sampling device of claim 7, wherein the collection apparatus comprises a swab [120] extending from a distal end of the flexible, elongated shaft. [Figs. 1-4]

For claim 9, Ching teaches The tracheal sampling device of claim 8, further comprising a cap [190/195] positioned at the swab to cover at least a portion of the swab. [Fig. 7] 

For claim 10, Ching teaches The tracheal sampling device of claim 8, wherein the swab comprises a flocked swab. [bristles and hair of ¶¶49-50 including nylon bristles in ¶52 constitute(s), under BRI, a form of a ‘flocked swab’]

For claim 11, Ching teaches The tracheal sampling device of claim 10, wherein the flocked swab comprises a stem [125] extending from the flexible, elongated shaft and flocking at a distal end of the stem. [Figs. 6-7]  

For claim 12, Ching teaches The tracheal sampling device of claim 8, wherein the swab is removable from the flexible, elongated shaft. [Fig. 3]

For claim 13, Ching teaches The tracheal sampling device of claim 7, wherein the flexible, elongated shaft is solid. [Fig. 4] 

For claim 14, Ching teaches The tracheal sampling device of claim 7, wherein the flexible, elongated shaft is tubular. [Fig. 4]

For claim 16, Ching teaches The tracheal sampling device of claim 7, wherein the collection apparatus comprises a hollow [female connector in Fig. 4] and hydrophilic member. [nylon in ¶52]

For claim 17, Ching teaches The tracheal sampling device of claim 16, wherein the hollow and hydrophilic member further comprises a plurality of channels or slots at a distal end of the member. [cross-sections (I), (II), (V) in Fig. 4 show multiple channels; additionally, tracks through/between bristles as in Fig. 5 constitute(s), under BRI, a form of ‘channels’ and/or ‘slots’]

For claim 18, Ching teaches A tracheal sampling device, comprising:
an elongated shaft [100] comprising a flexible material [¶52] and being hollow from a first end to a second end; [connector (V) in Fig. 4B]
and a collection tip [110] at a distal end of the elongated shaft, [Fig. 1] said collection tip being hydrophilic [nylon in ¶52] and comprising a hollow member [Figs. 3-4] having a plurality of channels or slots [120] at a distal end thereof. [cross-sections (I), (II), (V) in Fig. 4 show multiple channels; additionally, tracks through/between bristles 120 as in Fig. 5 constitute(s), under BRI, a form of ‘channels’ and/or ‘slots’]

For claim 19, Ching teaches The tracheal sampling device of claim 18, wherein the elongated shaft comprises a predefined fracture point [proximal edge of 140] near the distal end of the shaft to allow the collection tip to be removed via the predefined fracture point. [Fig. 3] 

For claim 20, Ching teaches The tracheal sampling device of claim 18, further comprising a handle [102A / 102C] associated with the shaft, said handle positioned at the first end of the elongated shaft. [Fig. 2] [more generally, proximal half / any one portion of 100 constitute(s), under BRI, a form of a ‘handle’]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Rincon (US 20190307437 A1).
For claim(s) 15, Ching fails to teach the shaft comprising UHMWPE.  
Rincon teaches a sampling device [1] formed of UHMWPE [¶33].
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the shaft of Ching to be formed of UHMWPE as taught by Rincon in order to ensure biocompatibility of the device. As motivated by Rincon ¶33.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791